Case 2:19-cv-12802-NJB-DMD Document 23 Filed 01/24/20 Page 1 of 3

RETURN

 
  
 
 
  

Froduce Documents, Information, or Objects ar to Permit Inspection of Premises in a Civil Action

UNITED STATES DISTRICT COURT

for the
Eastern District of Louisiana
~e ~Adanns ee )—
Plaintiff
v. civil Actionno. | I | ASOQ
)
ces) Section “6”(3)
Defendant )

SUBPOENA TO PRODUCE DOCUMENTS, INFORMATION, OR OBJECTS
_OR TO PERMIT INSPECTION OF PREMISES IN A CIVIL ACTION

ES Supe oc_f p OVER
(Name of, ‘person to whom this ou is directe

O Production: YOU ARE COMMANDED to produce at the time, date, and place set forth below the following
documents, electronically stored information, or objects, and to permit inspection, copying, testing, or sampling of the

material: tine Card, hr reports on Ken Thomas, emajle from m ysek
Mr. thomasee , Ly les of all employees un dr Veh Thomassee.

Place: $03 Comm) 55/0 Q) va OMe. S , 2dalO
70 0§ }.0:0D an

O Inspection of Premises: YOU ARE COMMANDED to permit entry onto the designated premises, land, or
other property possessed or controlled by you at the time, date, and location set forth below, so that the requesting party
may inspect, measure, survey, photograph, test, or sample the property or any designated object or operation on it.

 

 

 

 

 

 

Place: (IO 3 Comm) S/O”) é! vd Date and Time; S 4
Lafayelle La. 70S0¥ (ee Se

The following provisions of Fed. R. Civ. P. 45 are attached — Rule 45(c), relating to the place of compliance;
Rule 45(d), relating to your protection as a person subject to a subpoena; and Rule 45(e) and (g), relating to your duty to

 

 

 

 

 

   
 

 

_ fespond to this subpoena and the potential consequences of not doing so. —— Fee
— TZ ystS DIS, = - + amen Process
Date: January 10th 2020 = a 6g sy ‘ “>. ~X_ Dktd “a ocaesnemenien
NY —v CtRmDe ~—w-
CLERK OF —— Doc. No
- ; OR ——
Signchare ‘op wth or. Depuy Clerk Attorney's signature

STRict OF

 

 

 

The name, address, e-mail address, and telephone number of the attorney representing (name of party) b ce Sg da

iGab h 0G 05, who issues or requests this subpoena, are:

@25) 7L4- $779 SENDEREDEOR FILING

Notice to the person who issues or requests this subpoena
A notice and a copy of the subpoena must be served on each party in this case before it is served on the person to whom
it is directed. Fed. R. Civ. P. 45(a)(4). J AN 9 40 AN

 

 

U.S. DISTRICT COURT

District of Louisiana
Eastem - eputy Clerk
 

 

 

 

: P23 Greg Adams S an BATON TUS ne

= [62b Fox Pun’ Drive —

: hot 4

. ate Charles La. Tobos

~ | hire

bs OF

CE sakes Dsrich tat

Q

a: fastern Di srict ot Lo uj sind
2

a8 Nod Orkeensita. 70130

a es FOLSOSIITS oglpoad yg ad ooggh flag flog pho bento

3 i “ mae
r
tH

Case 2:19-cv-12802-NJB-DMD Document 23 Filed 01/24/20 Page 3 of 3

Te

“Len a ape.

ETS

~
=:
o
“3
an
ae ,
7
t

| peter Semper ™

 

 

 

 

 

etme ten tee

 

ate ey
:
it

a
ete

ae

”
zoey

ki

ween ne coemeymenes 4
. Man j
Se fos :
—_s ‘ og
=> : = ¢
a

“oS : “ld

.
i :
¢

i. !

. : >
cane i
—s ' i
te, — '
ave : =

2
re i :
Pv.
fone
fom.
~ af
3
tw
